Case 5:16-cv-10444-JEL-MKM ECF No. 850, PageID.23141 Filed 05/10/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 In Re Flint Water Cases                             No. 5:16-cv-10444-JEL-MKM
                                                     (consolidated)

                                                     Hon. Judith E. Levy
                                                     Mag. Mona K. Majzoub



 __________________________________________________________________
      PLAINIFF BROWN & ROGERS’ RESPONSE TO HOSPITAL
  DEFENDANTS’ REQUEST FOR EXEMPTION / PARTIAL EXEMPTION
               FROM CASE MANAGEMENT ORDER

       Pursuant to this Honorable Court’s Order Regarding Matters Discussed

 During April 26, 2019 Telephonic Status conference (ECF No. 819), Individual

 Plaintiffs BROWN and ROGERS hereby submit the following Response to

 Hospital Defendants’ Request for Exemption / Partial Exemption from the Court’s

 Case Management Order (ECF 837 & 838).

       For the reasons expressed below, Plaintiffs Brown and Rogers request that

 their cases be placed on a “dual track” – the current CMO on which to conduct the

 discovery involving common facts and related legal issues, and a separate track on

 which to conduct discovery unique and specific to Plaintiffs’ claims against

 hospitals and/or Plaintiff’s legionella claims. The specific dates / time needed

 under the separate track for the hospital / legionella specific discovery can be

 worked out and with counsel for hospital defendants.
                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 850, PageID.23142 Filed 05/10/19 Page 2 of 4




         Plaintiffs Brown and Rogers contracted Legionella Pneumonia during the

 Flint Water Crisis 1.          Brown and Rogers assert claims against the state and

 municipal defendants, arguing that their Legionnaires’ disease (LD) was caused

 and/or contributed to by said defendants’ gross negligence in causing the Flint

 water crisis (which contaminated the Flint water and predisposed it to legionella

 infiltration). These claims are similar to the claims filed by other Flint Water

 Plaintiffs. Unlike most other Flint Water Plaintiffs, Brown and Rogers assert

 claims against Hurley Hospital and/or McLaren Flint Hospital, alleging they

 contracted LD while exposed to the hospital’s legionella tainted water supply2.

         Besides being a named Defendant in the Brown and Marble cases pending

 before this Court, McLaren Flint Hospital is also a named Defendant in at least

 twenty-four other cases pending in Genesee County Circuit Court. Those state

 court cases likewise allege that Plaintiffs contracted LD from Defendant’s hospital

 after being exposed to its legionella tainted water supply. McLaren’s primary

 defense in the state legionella cases has been to fault the very same state and

 municipal employees who are named as Defendants in the herein Flint Water

 cases. It is anticipated that both McLaren and Hurley will likewise fault co-


 2
  Both McLaren and Hurley’s water distribution system were on Flint water. Rogers alleges she contracted her
 disease while admitted at Hurley Hospital in February and March of 2015, shortly before her diagnosis of LD.
 Brown died from Legionella Pneumonia on January 9, 2015, and was admitted to both Hurley Hospital and
 McLaren Flint between August 2014 through December 2014. Brown alleges she acquired her LD from either
 McLaren or Hurley.


                                                      2
Case 5:16-cv-10444-JEL-MKM ECF No. 850, PageID.23143 Filed 05/10/19 Page 3 of 4




 defendants in the Brown, Marble, and Rogers matters, and allege against them the

 same claims as alleged by the Flint Water Plaintiffs. Thus, there are common facts

 and issues to be litigated by Plaintiffs Brown, Rogers and the hospital defendants

 under the current CMO. Plaintiffs Brown and Rogers therefore adopt and concur

 with, in part, the position proposed by McLaren, that discovery proceed under the

 CMO as it pertains to common facts, issues and claims, but that a separate

 discovery track issue as to facts, issues and claims specific and unique to

 Plaintiffs’ hospital claims. Plaintiffs propose, however, that this separate track run

 concurrently with the CMO. The legionella Plaintiffs will require significant

 discovery from the hospitals and other witnesses familiar with and privy to the

 facilities’ water supply and ventilation systems. This will permit the legionella

 Plaintiffs the opportunity to factually discover and develop their claims against the

 hospitals, at the same time as the hospitals are permitted to factually discover and

 develop their defenses.

                                  Respectfully submitted,

                                  Fieger, Fieger, Kenney & Harrington, P.C.

                                  /s/ Todd J. Weglarz
                                  TODD J. WEGLARZ (P48035)
                                  Attorneys for Plf Brown & Plf Rogers
                                  19390 West Ten Mile Road
                                  Southfield, MI 48075
                                  (248) 355-5555
 Dated: May 10, 2019


                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 850, PageID.23144 Filed 05/10/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

         I hereby certify that on May 10, 2019, I electronically filed the
         above document(s) with the Clerk of the Court using the ECF
         System, which will provide electronic copies to counsel of
         record.

                                /s/ Todd Weglarz




                                        4
